                  Case 3:20-cv-05643-BHS Document 34 Filed 07/31/20 Page 1 of 17


 1   Jonathan Henderson, WSBA No. 54263
     E-mail: jhenderson@davisrothwell.com
 2   DAVIS ROTHWELL EARLE & XÓCHIHUA, P.C.
     200 S.W. Market Street, Suite 1800
3    Portland, Oregon 97201
     Tel: (503) 222-4422
4    Fax: (503) 222-4428
     Attorney for Defendant
5

6

7

8                                        UNITED STATES DISTRICT COURT

9                              WESTERN DISTRICT OF WASHINGTON - TACOMA

10       MINKA WALLACE,                                                              Case No. 3:20-CV-05643-BHS

11                                 Plaintiff,                        DEFENDANT’S MOTION FOR
                                                                     SUMMARY JUDGMENT PURSUANT
12               v.                                                  TO FED. R. CIV. P. 56

13       STEPHEN C. HOLDEN,                                          NOTE ON MOTION CALENDAR:
                                                                     08/28/2020
14                                 Defendant.                        Request for Oral Argument

15              Pursuant to LCR Local Rules W.D. Wash. 7(e)(3) this motion does not exceed 24 pages.

16              I.       INTRODUCTION

17              This is a diversity case involving a single claim for negligence relating to personal

18   injuries sustained in an auto accident that occurred in Vancouver, Washington on July 19, 2015.

19   Plaintiff is an Oregon resident, and Defendant is a citizen and resident of the United Kingdom. 1

20

21
     1
       Plaintiff originally filed in the Multnomah County Circuit Court, and asserted a highly dubious
22   argument regarding personal jurisdiction. She argued that the Oregon courts had general
     jurisdiction over Defendant because he had not canceled his Oregon drivers’ license following
23   his return to his home in the UK. A half dozen cases around the country were directly on point
     and supported Defendant. No cases from any jurisdiction were on point and supported plaintiff.
24   The Oregon Court of Appeals agreed. See Wallace v. Holden, 297 Or. App. 824, 826, 445 P.3d
     914, 916 (2019), review denied, 365 Or. 557, 451 P.3d 1005 (2019). Defendant introduced the
25
         DEFENDANT’S MOTION FOR SUMARY JUDGMENT                                                   DAVIS ROTHWELL
                                                                                              EARLE & XÓCHIHUA, P.C.
         (3:20-cv-05643-BHS)                                                                200 SW MARKET ST, SUITE 1800
         Page 1                                                                                PORTLAND, OREGON 97201
                                                                                           T (503) 222-4422 F (503) 222-4428
         L:\91\WALLACE\PLEADING\USDC - WEST. WASHINGTON\MOTION for SUMMARY JUDGMENT.docx
               Case 3:20-cv-05643-BHS Document 34 Filed 07/31/20 Page 2 of 17

 1   Plaintiff’s claim is barred by the statute of limitations. Because this is a diversity case in a

 2   Washington court regarding an accident that occurred in Washington, this forum’s law applies.

3    Washington has a three-year statute of limitations for personal injury negligence actions like this

4    one. Plaintiff commenced this suit in the Oregon Federal District Court on March 9, 2020,

5    approximately 20 months after the applicable Washington statute of limitations expired.

6    Defendant is therefore entitled to judgment in his favor.

7            In an effort to avoid the limitations defense, Plaintiff alleges the statute of limitations was

8    tolled on his claim under RCW 4.16.180, but Washington Supreme Court precedent clearly states

9    that if the Defendant is amendable to service under The Hague Convention, the tolling statute

10   does not apply. Plaintiff served Defendant in this action with the summons and Complaint

11   through The Hague Convention, so the tolling statute does not apply.

12           Plaintiff also relies on Oregon statutes to argue that her claim is timely. But Oregon law

13   does not apply here. And she alleges she was somehow precluded from timely filing her action in

14   Washington because the Oregon circuit court dismissed her action with prejudice for lack of

15   personal jurisdiction. This is simply not true. There was nothing stopping Plaintiff from timely

16   filing her lawsuit in Washington, whether in the superior courts or in this Court.

17           The only other argument that Plaintiff asserts regarding the timeliness of her claim is

18   equitable tolling. Because this is a diversity case, the Court looks to state law regarding equitable

19   tolling, and under Washington law equitable tolling does not apply here because the predicates

20   for application of equitable tolling are bad faith, deception or false assurances by the defendant,

21   and diligence by the plaintiff. Defendant did not engage in any of that conduct here. To the

22   contrary, Defendant told Plaintiff that this matter belonged in Washington years before the

23

24   state court file, both trial and appellate, in the briefing before the Oregon Federal District Court
     on Defendant’s motion to dismiss.
25
      DEFENDANT’S MOTION FOR SUMARY JUDGMENT                                                   DAVIS ROTHWELL
                                                                                           EARLE & XÓCHIHUA, P.C.
      (3:20-cv-05643-BHS)                                                                200 SW MARKET ST, SUITE 1800
      Page 2                                                                                PORTLAND, OREGON 97201
                                                                                        T (503) 222-4422 F (503) 222-4428
      L:\91\WALLACE\PLEADING\USDC - WEST. WASHINGTON\MOTION for SUMMARY JUDGMENT.docx
               Case 3:20-cv-05643-BHS Document 34 Filed 07/31/20 Page 3 of 17

 1   statute of limitations expired. Plaintiff commenced and maintained this action in the wrong

 2   courts—courts with no personal jurisdiction over Defendant—at her own peril, and should not be

3    permitted to invoke equitable tolling now. And Plaintiff did not act diligently. She knew that

4    Defendant was going to assert a limitations defense and still waited three months to file her

5    federal Complaint after entry of the amended judgment in the Oregon state court. This

6    demonstrates a lack of diligence. Plaintiff therefore cannot meet any of the necessary predicates

7    for application of equitable tolling. Defendant is entitled to judgment in his favor.

8            II.      MOTION

9            Pursuant to Fed. R. Civ. P. 56, Defendant moves the Court for an order granting him

10   summary judgment on the grounds that the claim against him is time barred. This motion is

11   supported by the points and authorities that follow, the declaration of Jonathan Henderson and

12   the attachments thereto, filed herewith, and the Court’s own record of the case.

13           III.     SUMMARY JUDGMENT STANDARD

14           Summary judgment is appropriate if the pleadings, discovery, disclosure materials on file,

15   and any affidavits show that there is no genuine issue as to any material fact and that the movant

16   is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(c). The moving party is entitled to

17   judgment as a matter of law when the nonmoving party fails to make a sufficient showing on an

18   essential element of a claim in the case on which the nonmoving party has the burden of proof.

19   Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). A genuine dispute over a material fact exists

20   if there is sufficient evidence supporting the claimed factual dispute, requiring a judge or jury to

21   resolve the differing versions of the truth. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 253

22   (1986); T.W. Elec. Serv., Inc. v. Pac. Elec. Contractors Ass’n, 809 F.2d 626, 630 (9th Cir. 1987).

23   There is no genuine issue of fact for trial where the record, taken as a whole, could not lead a

24   rational trier of fact to find for the nonmoving party. Matsushita Elec. Indus. Co. v. Zenith Radio

25
      DEFENDANT’S MOTION FOR SUMARY JUDGMENT                                                   DAVIS ROTHWELL
                                                                                           EARLE & XÓCHIHUA, P.C.
      (3:20-cv-05643-BHS)                                                                200 SW MARKET ST, SUITE 1800
      Page 3                                                                                PORTLAND, OREGON 97201
                                                                                        T (503) 222-4422 F (503) 222-4428
      L:\91\WALLACE\PLEADING\USDC - WEST. WASHINGTON\MOTION for SUMMARY JUDGMENT.docx
               Case 3:20-cv-05643-BHS Document 34 Filed 07/31/20 Page 4 of 17

 1   Corp., 475 U.S. 574, 586 (1986) (nonmoving party must present specific, significant probative

 2   evidence, not simply “some metaphysical doubt”). See also Fed. R. Civ. P. 56(e).

3            The Court must consider the substantive evidentiary burden that the nonmoving party

4    must meet at trial—e.g., a preponderance of the evidence in most civil cases. Anderson, 477 U.S.

5    at 254; T.W. Elec. Serv., Inc., 809 F.2d at 630. The Court must resolve any factual issues of

6    controversy in favor of the nonmoving party only when the facts specifically attested by that

7    party contradict facts specifically attested by the moving party. The nonmoving party may not

8    merely state that it will discredit the moving party’s evidence at trial, in the hopes that evidence

9    can be developed at trial to support the claim. T.W. Elec. Serv., Inc., 809 F.2d at 630 (citing

10   Anderson, 477 U.S. at 255). Conclusory, nonspecific statements in affidavits are not sufficient,

11   and missing facts are not presumed. Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871, 888–89 (1990).

12           IV.      FACTS RELEVANT TO THE MOTION

13           The relevant facts are few and straightforward. Plaintiff commenced this action in the

14   Oregon Federal District Court on March 9, 2020, and alleges she was injured in an accident in

15   Vancouver, Washington with Defendant on July 19, 2015. Doc. 1, ¶ 4. The claim is therefore

16   barred on the face of the Complaint pursuant to RCW 4.16.080(2). Plaintiff concedes in her

17   Complaint that her action is subject to a three-year statute of limitations. Doc. 1, ¶ 4. In an effort

18   to avoid the limitations defense, Plaintiff includes a small section in her Complaint that she has

19   entitled “TIMELINESS OF CLAIM.” She first invokes RCW 4.16.180 and ORS 12.15 and

20   argues that these statutes toll the applicable statute of limitations “for anyone who is outside the

21   State.” She next argues that she was prevented from filing in the proper jurisdiction because of

22   the judgment of dismissal entered by the Oregon circuit court. She next invokes another Oregon

23   statute, ORS 12.220, to argue that her claim is timely. Finally, Plaintiff alleges her claim is

24   timely because the statute of limitations should be equitably tolled, relying on federal cases

25   applying federal and not state law.
      DEFENDANT’S MOTION FOR SUMARY JUDGMENT                                                   DAVIS ROTHWELL
                                                                                           EARLE & XÓCHIHUA, P.C.
      (3:20-cv-05643-BHS)                                                                200 SW MARKET ST, SUITE 1800
      Page 4                                                                                PORTLAND, OREGON 97201
                                                                                        T (503) 222-4422 F (503) 222-4428
      L:\91\WALLACE\PLEADING\USDC - WEST. WASHINGTON\MOTION for SUMMARY JUDGMENT.docx
               Case 3:20-cv-05643-BHS Document 34 Filed 07/31/20 Page 5 of 17

 1           From the time Plaintiff commenced this action in the Multnomah County Circuit Court in

 2   2016, counsel for Defendant have told Plaintiff’s counsel that the action needed to be

3    commenced in Washington, and that Oregon was not the appropriate jurisdiction. Declaration of

4    Jonathan Henderson, ¶ 3; Exhibit A. Plaintiff’s counsel responded that he simply “did not want

5    to” litigate the case in Washington. Id.

6            V.       WASHINGTON SUBSTANTIVE LAW APPLIES

7            This is a diversity action, and while the matter was transferred from the Oregon Federal

8    District Court for lack of personal jurisdiction over the Defendant, Washington substantive law

9    applies to the case. Nelson v. International Paint Co., 716 F.2d 640, 643 (9th Cir.1983). The

10   Eighth Circuit, after first noting that there appears to be complete consensus among the circuits

11   on this issue, explained the rationale for the rule:

12                    Our sister circuits’ apparently universal agreement on this general
                      rule is grounded in well-established choice-of-law principles. The
13                    plaintiff has the choice of the initial forum. If he chooses an
                      improper venue or one that lacks personal jurisdiction over the
14                    defendants, then application of the law of the original, legally
                      defective forum upon transfer to a legally appropriate forum
15                    carries dual risks. First, it may create unfairness to defendants. A
                      defendant in such a situation does not expressly or impliedly
16                    consent to suit in the defective forum, yet she would be made to
                      suffer the choice-of-law consequences of a plaintiff's mistake in
17                    choosing such a forum to file his lawsuit. Second, a rule calling for
                      application of the law of the defective forum may encourage
18                    procedural gamesmanship among plaintiffs generally. Such a rule
                      creates an incentive for plaintiffs to engage in undue forum
19                    shopping; that is, it opens the possibility for a plaintiff to
                      intentionally file a case in a forum with advantageous law (but
20                    without venue and/or personal jurisdiction), with the knowledge
                      that he will receive the benefits of the law so long as he can
21                    convince the original district court to transfer the case rather than
                      dismiss it outright.
22

23   Eggleton v. Plasser & Theurer Exp. Von Bahnbaumaschinen Gesellschaft, MBH, 495 F.3d 582,

24   588–89 (8th Cir. 2007).

25   ///
      DEFENDANT’S MOTION FOR SUMARY JUDGMENT                                                   DAVIS ROTHWELL
                                                                                           EARLE & XÓCHIHUA, P.C.
      (3:20-cv-05643-BHS)                                                                200 SW MARKET ST, SUITE 1800
      Page 5                                                                                PORTLAND, OREGON 97201
                                                                                        T (503) 222-4422 F (503) 222-4428
      L:\91\WALLACE\PLEADING\USDC - WEST. WASHINGTON\MOTION for SUMMARY JUDGMENT.docx
               Case 3:20-cv-05643-BHS Document 34 Filed 07/31/20 Page 6 of 17

 1            Washington’s statute of limitations is part of the substantive law that applies here. “The

 2   limitation period to be applied is also that of the transferee forum.” Haire v. Miller, 447 F. Supp.

3    57, 63 (N.D. Miss. 1977) (citing 1 Moore’s Federal Practice P 0.145(4.-5) at 1613 (2d ed.

4    1977)). See also Bealle v. Nyden's Inc., 245 F.Supp. 86, 89-92 (D.Conn.1965) (same); Lafferty

5    v. St. Riel, 495 F.3d 72, 81 (3d Cir. 2007), as amended (July 19, 2007), as amended (Nov. 23,

6    2007) (same). In Nelson v. Int’l Paint Co., 716 F.2d 640, 644 (9th Cir. 1983), the Ninth Circuit

7    affirmed the district court’s application of the transferee jurisdiction’s statute of limitations.

8             Plaintiff relies on Washington law in her Complaint even though she filed it in the

9    Oregon Federal District Court. Plaintiff even concedes in her Complaint that Washington’s

10   three-year statute of limitations applies. Complaint, ¶ 4. Washington law applies to Plaintiff’s

11   claim.

12            VI.     WASHINGTON’S THREE-YEAR STATUTE OF LIMITATIONS
                      APPLIES TO PLAINTIFF’S CLAIM
13

14            In her Complaint, Plaintiff correctly notes that Washington has a three-year statute of

15   limitations for tort claims like the one Plaintiff has asserted. See Paragraph 4 of Plaintiff’s

16   Complaint. That statute is RCW 4.16.080(2). That statute reads:

17                             The following actions shall be commenced within three
                      years:
18                            ***
                              (2) An action for taking, detaining, or injuring personal
19                    property, including an action for the specific recovery thereof, or
                      for any other injury to the person or rights of another not
20                    hereinafter enumerated[.]

21            VII.    PLAINTIFF’S CLAIM IS BARRED ON THE FACE OF THE
                      COMPLAINT
22

23            Plaintiff commenced this lawsuit on March 9, 2020. Doc 1. The accident from which this

24   lawsuit arises occurred on July 19, 2015. Doc 1, ¶ 4. On its face, the claim is barred by the three-

25   year statute of limitations by approximately 20 months.
      DEFENDANT’S MOTION FOR SUMARY JUDGMENT                                                   DAVIS ROTHWELL
                                                                                           EARLE & XÓCHIHUA, P.C.
      (3:20-cv-05643-BHS)                                                                200 SW MARKET ST, SUITE 1800
      Page 6                                                                                PORTLAND, OREGON 97201
                                                                                        T (503) 222-4422 F (503) 222-4428
      L:\91\WALLACE\PLEADING\USDC - WEST. WASHINGTON\MOTION for SUMMARY JUDGMENT.docx
               Case 3:20-cv-05643-BHS Document 34 Filed 07/31/20 Page 7 of 17

 1           VIII. WASHINGTON’S TOLLING STATUTE DOES NOT APPLY

 2           Plaintiff’s first argument in avoidance of the limitations defense is an invocation of both

3    Washington and Oregon’s tolling statutes, RCW 4.16.180 and ORS 12.150, respectively.

4    Complaint, ¶ 5. The Oregon statute plainly does not apply to this action for the reasons set forth

5    above. The Washington statute does not apply either.

6            RCW 4.16.180 states:

7                     If the cause of action shall accrue against any person who is a
                      nonresident of this state, or who is a resident of this state and shall
8                     be out of the state, or concealed therein, such action may be
                      commenced within the terms herein respectively limited after the
9                     coming, or return of such person into the state, or after the end of
                      such concealment; and if after such cause of action shall have
10                    accrued, such person shall depart from and reside out of this state,
                      or conceal himself or herself, the time of his or her absence or
11                    concealment shall not be deemed or taken as any part of the time
                      limit for the commencement of such action.
12
     RCW § 4.16.180.
13

14           This statute does not apply where the nonresident foreign defendant may be served

15   through the Hague Convention. Broad v. Mannesmann Anlagenbau, A.G., 141 Wn.2d 670, 677,

16   10 P.3d 371, 375 (2000), opinion after certified question answered sub nom., Broad v.

17   Mannesmann Anlagenbau AG, 10 Fed. Appx. 543 (9th Cir. 2001). In Broad, the Washington

18   Supreme Court, in answering a certified question from the Ninth Circuit, held that RCW

19   4.16.180 does not apply to toll the statute of limitations on a claim against a German defendant

20   because the German defendant was amendable to service through the Hague Convention. “Here,

21   the Hague Convention provides for service of process, and therefore RCW 4.16.180 does not

22   apply.” Id. at 681. See also Summerrise v. Stephens, 75 Wash.2d 808, 454 P.2d 224 (1969)

23   (tolling statute does not apply where the defendant can be served with process).

24           Here, Defendant was served in England through the Hague Convention, so RCW

25   4.16.180 does not apply to toll the statute of limitations on plaintiff’s claim against Defendant.
      DEFENDANT’S MOTION FOR SUMARY JUDGMENT                                                   DAVIS ROTHWELL
                                                                                           EARLE & XÓCHIHUA, P.C.
      (3:20-cv-05643-BHS)                                                                200 SW MARKET ST, SUITE 1800
      Page 7                                                                                PORTLAND, OREGON 97201
                                                                                        T (503) 222-4422 F (503) 222-4428
      L:\91\WALLACE\PLEADING\USDC - WEST. WASHINGTON\MOTION for SUMMARY JUDGMENT.docx
               Case 3:20-cv-05643-BHS Document 34 Filed 07/31/20 Page 8 of 17

 1   See Doc 8 (affidavit of service, stating that defendant was served in accordance with the Hague

 2   Convention). Broad could not be more on point, except perhaps if Defendant resided in Germany

3    rather than the U.K. RCW 4.16.180 does not apply here, and does not serve to toll the statute of

4    limitations on Plaintiff’s claim.

5            IX.      PLAINTIFF WAS NOT PREVENTED FROM TIMELY FILING HER
                      ACTION IN THE PROPER JURISDICTION
6

7            Plaintiff next argues that the judgment from the Multnomah County Circuit Court

8    dismissing her case for lack of personal jurisdiction prevented her from filing her lawsuit in the

9    proper jurisdiction because the dismissal was with prejudice. Complaint, ¶¶ 6-8. Plaintiff is

10   wrong. “[A] dismissal for want of personal jurisdiction is not a judgment “on the merits” for the

11   purpose of res judicata.” Ruiz v. Snohomish Cty. Pub. Util. Dist. No. 1, 824 F.3d 1161, 1164 (9th

12   Cir. 2016) (emphasis in original); Restatement (Second) of Judgments (“Restatement”) § 20(1)

13   (1982) (“A personal judgment for the defendant, although valid and final, does not bar another

14   action by the plaintiff on the same claim: (a) When the judgment is one of dismissal for lack of

15   jurisdiction....”); accord 18A Charles Alan Wright et al., Federal Practice and Procedure:

16   Jurisdiction (“Federal Practice”) § 4436, at 154, 168–70 (2d ed. 2002). “By definition, dismissal

17   for lack of personal jurisdiction is not on the merits and cannot operate as a final judgment on the

18   merits for res judicata purposes. See Fed.R.Civ.P. 41(b).” Doscher v. Swift Transp. Co., Inc.,

19   C10-5545RBL, 2010 WL 3655941, at *2 (W.D. Wash. Sept. 16, 2010).

20           Indeed, Plaintiff would not have been precluded from refiling her suit, even under

21   Oregon law. In her brief to the Oregon Court of Appeals, Plaintiff correctly noted that even

22   where a case is dismissed with prejudice for lack of personal jurisdiction, the plaintiff will not be

23   prevented from filing another action in the appropriate jurisdiction. In Sutherland v. Brennan,

24   131 Or. App. 25, 883 P.2d 1318 (1994), aff’d, 321 Or. 520, 901 P.2d 240 (1995), the defendant

25   moved to dismiss for lack of personal jurisdiction. The trial court agreed, and “[t]he case was
      DEFENDANT’S MOTION FOR SUMARY JUDGMENT                                                   DAVIS ROTHWELL
                                                                                           EARLE & XÓCHIHUA, P.C.
      (3:20-cv-05643-BHS)                                                                200 SW MARKET ST, SUITE 1800
      Page 8                                                                                PORTLAND, OREGON 97201
                                                                                        T (503) 222-4422 F (503) 222-4428
      L:\91\WALLACE\PLEADING\USDC - WEST. WASHINGTON\MOTION for SUMMARY JUDGMENT.docx
                  Case 3:20-cv-05643-BHS Document 34 Filed 07/31/20 Page 9 of 17

 1   dismissed with prejudice.” Id. at 28. In response to an argument made by the dissent that the

 2   plaintiff will be denied her right to a jury trial, the majority said: “Plaintiff has not been denied a

3    jury trial. At most, he has been denied a trial involving these claims against this defendant in

4    Oregon. His right to pursue the matter in the California courts is unaffected.” Id. at 34. The

5    Supreme Court affirmed the majority. 321 Or. 520 (1995).

6               The dismissal from the Multnomah County Circuit Court did not bar Plaintiff from filing

7    a timely claim in Washington, whether in state court or in this Court. Plaintiff could have, but did

8    not, simply file a new action in Washington despite knowing that she was able to do so, as is

9    evidenced by her discussion of Sutherland in her opening brief to the Oregon Court of Appeals.

10   Plaintiff made a strategic decision to challenge the ruling of the Oregon circuit court rather than

11   refile a timely action in Washington. The strategic decision came with the risk that her claim

12   could expire under the Washington statute of limitations while she litigated her dubious personal

13   jurisdiction arguments in the Oregon appellate courts.

14              Where a plaintiff is unsure of the proper forum, and is worried about her claim expiring

15   under the statute of limitations, prudence dictates that the plaintiff should file in two forums to

16   preserve the statute of limitations. Wheeling-Pittsburgh Steel Corp. v. Donovan Wire & Iron Co.,

17   614 F.2d 945, 946 (4th Cir. 1980). This practice is so common that it bears its own name:

18   “protective suit.” British Airways Bd. v. Boeing Co., 585 F.2d 946, 949 (9th Cir. 1978) (“After

19   Boeing raised an affirmative defense based on the statute of limitations, BOAC filed a

20   substantially identical ‘protective’ suit on November 9, 1973 in the Central District of

21   California.”). 2

22

23   2
       They are called “protective suits” because they protect or preserve suits or claims from
     limitations defenses. See, e.g., U.S. ex rel. Humbarger v. Law Co., Inc., 01-4156-SAC, 2002 WL
24   436772, at *2 (D. Kan. Feb. 20, 2002) (“Pending the arbitration a materialman could protect
     against the running of the one year statute of limitations found in Section 2(b) of the Miller Act
25   by filing a protective suit[.]”).
       DEFENDANT’S MOTION FOR SUMARY JUDGMENT                                          DAVIS ROTHWELL
                                                                                   EARLE & XÓCHIHUA, P.C.
       (3:20-cv-05643-BHS)                                                        200 SW MARKET ST, SUITE 1800
       Page 9                                                                       PORTLAND, OREGON 97201
                                                                                T (503) 222-4422 F (503) 222-4428
         L:\91\WALLACE\PLEADING\USDC - WEST. WASHINGTON\MOTION for SUMMARY JUDGMENT.docx
                 Case 3:20-cv-05643-BHS Document 34 Filed 07/31/20 Page 10 of 17

 1              When Plaintiff is alerted to a potential problem with personal jurisdiction, she should file

 2   a protective suit in a court where personal jurisdiction is assured. “Elementary prudence should

3    have prompted plaintiffs’ lawyer to file a protective suit in a forum where personal jurisdiction

4    was assured. Rather than file such a protective suit, plaintiffs gambled their case on an extremely

5    dubious theory of personal jurisdiction.” Grynberg v. Ivanhoe Energy, Inc., 490 Fed. Appx. 86,

6    107 (10th Cir. 2012); McFarlane v. Esquire Magazine, 74 F.3d 1296, 1301 (D.C.Cir.1996)

7    (“[B]ecause of McFarlane’s ... inexplicable failure to file a protective suit, we think the district

8    court was within its discretion in denying a transfer.”); Cote v. Wadel, 796 F.2d 981, 985 (7th

9    Cir.1986) (“Elementary prudence would have indicated to her lawyer that he must file a

10   protective suit in Michigan because there was only a slight probability of obtaining personal

11   jurisdiction in Wisconsin over the defendants.... We ... remind plaintiffs and their counsel that

12   they must determine where the plaintiff can get personal jurisdiction over the defendant before,

13   not after, the statute of limitations runs; otherwise they court disaster.”).

14              Here, defense counsel repeatedly told Plaintiff’s counsel to file in Washington because

15   Washington is the proper jurisdiction. Prudence therefore dictated that Plaintiff should have filed

16   a suit in Washington before the statute of limitations ran to preserve the claim rather than to only

17   proceed on an extremely dubious theory of personal jurisdiction in Oregon. 3

18              When Plaintiff’s Oregon state court action was dismissed for lack of personal

19   jurisdiction, this should have alerted her of the need to file a protective suit in Washington, the

20   jurisdiction that Defendant’s attorneys had been telling her to file for months. See, e.g., Ashton

21   Gen. P’ship, Inc. v. Fed. Data Corp., 682 A.2d 629, 635 (D.C. 1996) (“The problem with

22   Ashton’s argument, as the trial court recognized, is that it should have filed a protective suit in

23

24   3
      Plaintiff’s theory of personal jurisdiction was dubious. None of the case law from around the
     country supported plaintiff. All of it supported defendant.
25
         DEFENDANT’S MOTION FOR SUMARY JUDGMENT                                                   DAVIS ROTHWELL
                                                                                              EARLE & XÓCHIHUA, P.C.
         (3:20-cv-05643-BHS)                                                                200 SW MARKET ST, SUITE 1800
         Page 10                                                                               PORTLAND, OREGON 97201
                                                                                           T (503) 222-4422 F (503) 222-4428
         L:\91\WALLACE\PLEADING\USDC - WEST. WASHINGTON\MOTION for SUMMARY JUDGMENT.docx
                 Case 3:20-cv-05643-BHS Document 34 Filed 07/31/20 Page 11 of 17

 1   Maryland. When Federal Data moved to dismiss Ashton’s complaint in 1992 on personal

 2   jurisdictional grounds, Ashton should have been alerted to the need for a protective suit.”). At

3    that time, plaintiff’s claim would have been timely in Washington. 4

4               Where a Plaintiff makes a strategic decision to file in the improper forum, she should not

5    be relieved from the consequences of that decision to overcome a limitations defense when she

6    files a now-untimely claim in the proper forum. Grayson v. DynaTen Corp., 10-CV-795-TCK-

7    PJC, 2012 WL 1995284, at *2 (N.D. Okla. May 31, 2012) (“[A]ny statute of limitations problem

8    with Plaintiff’s claim is the result of Plaintiff’s choice to file his claim in Tulsa, Oklahoma rather

9    than in the state in which the alleged unlawful practice occurred[.]”); Huffington v. T.C. Grp.,

10   LLC, CIV.A. N11C-01-030JR, 2012 WL 1415930, at *6 (Del. Super. Ct. Apr. 18, 2012)

11   (plaintiff not entitled to relief from his strategic decision to appeal the dismissal of his case from

12   the improper forum rather than file in the proper forum, and his claim was dismissed as

13   untimely).

14              There is no rule of principle that tolls the statute of limitations when the plaintiff files in

15   the incorrect jurisdiction. That is why there are protective suits. One of the stated rationales for

16   28 U.S.C. §1631 5, which allows a district court to transfer rather than dismiss an action when it

17   finds it lacks personal jurisdiction over the defendant, is to try to avoid the consequence where

18

19

20   4
       The state court judgment was entered on July 26, 2017, approximately a year before the
     Washington statute of limitations expired.
21   5
       The statute reads: “Whenever a civil action is filed in a court as defined in section 610 of this
     title or an appeal, including a petition for review of administrative action, is noticed for or filed
22
     with such a court and that court finds that there is a want of jurisdiction, the court shall, if it is in
     the interest of justice, transfer such action or appeal to any other such court (or, for cases within
23
     the jurisdiction of the United States Tax Court, to that court) in which the action or appeal could
     have been brought at the time it was filed or noticed, and the action or appeal shall proceed as if
24
     it had been filed in or noticed for the court to which it is transferred on the date upon which it
     was actually filed in or noticed for the court from which it is transferred.”
25
         DEFENDANT’S MOTION FOR SUMARY JUDGMENT                                                   DAVIS ROTHWELL
                                                                                              EARLE & XÓCHIHUA, P.C.
         (3:20-cv-05643-BHS)                                                                200 SW MARKET ST, SUITE 1800
         Page 11                                                                               PORTLAND, OREGON 97201
                                                                                           T (503) 222-4422 F (503) 222-4428
         L:\91\WALLACE\PLEADING\USDC - WEST. WASHINGTON\MOTION for SUMMARY JUDGMENT.docx
              Case 3:20-cv-05643-BHS Document 34 Filed 07/31/20 Page 12 of 17

 1   the statute of limitations in the transferee jurisdiction has expired while the matter was pending

 2   in the transferor jurisdiction.

3                     Congress’s intent in passing § 1631 was to ‘protect a plaintiff
                      against either additional expense or the expiration of a relevant
4                     statute of limitations in the event that the plaintiff makes an error
                      in trying to select the proper court within the complex federal court
5                     system.’ 17 Charles Alan Wright, Arthur R. Miller, & Edward H.
                      Cooper, Federal Practice and Procedure: Jurisdiction 2d § 4104,
6                     at 406 (2d ed.1986) (citing S.Rep. No. 97-275 (1982)).

7    Kulchin Found. Drilling Co. v. Axis Specialty Ins. Co., C06-1155P, 2007 WL 858068, at *4

8    (W.D. Wash. Mar. 16, 2007). See also Philips v. Seiter, 173 F.3d 609, 610 (7th Cir.1999) (“A

9    compelling reason for transfer is that the plaintiff whose case is transferred is for statute of

10   limitations purposes deemed by section 1631 to have been filed in the transferee court ... will be

11   time-barred if his case is dismissed and thus has to be filed anew in the right court.”).There

12   would be no need for such a statute if filing in the improper jurisdiction tolled the statute of

13   limitations.

14           28 U.S.C. §1631 does not revive a claim that was already time-barred in the transferee

15   jurisdiction when it was commenced in the transferor jurisdiction, like here. The statute merely

16   says that the action shall proceed in the transferee court as if it had been filed in the transferee

17   court on the date upon which it was filed in the transferor court. Id. If the action was already

18   barred in the transferee jurisdiction at the time it was commenced in the transferor jurisdiction,

19   this militates in favor of dismissal rather than transfer because the statute cannot save an action

20   that was untimely when commenced. See, e.g., Smith v. Bally’s Casino, CIV. A. 89-3172-LFO,

21   1990 WL 116816, at *2 (D.D.C. Aug. 2, 1990) (looking to transferee jurisdiction’s statute of

22   limitations and concluding that plaintiff’s claims would be barred, so transfer is not warranted:

23   “As plaintiff’s action is barred by the New Jersey statute of limitations, the interests of justice

24   would not be served by transferring this action to the District of New Jersey. Accordingly, an

25   accompanying order will dismiss this action.”).
      DEFENDANT’S MOTION FOR SUMARY JUDGMENT                                                   DAVIS ROTHWELL
                                                                                           EARLE & XÓCHIHUA, P.C.
      (3:20-cv-05643-BHS)                                                                200 SW MARKET ST, SUITE 1800
      Page 12                                                                               PORTLAND, OREGON 97201
                                                                                        T (503) 222-4422 F (503) 222-4428
      L:\91\WALLACE\PLEADING\USDC - WEST. WASHINGTON\MOTION for SUMMARY JUDGMENT.docx
              Case 3:20-cv-05643-BHS Document 34 Filed 07/31/20 Page 13 of 17

 1           Plaintiff was not barred or prohibited from filing a timely claim in this Court following

 2   the dismissal of her claim from the Oregon circuit court. And there is no rule or principle that

3    can revive or resuscitate Plaintiff’s action here. The Washington statute of limitations expired

4    while Plaintiff pursued her dubious theory of personal jurisdiction in the Oregon state courts.

5    Accordingly, this should not or cannot be a basis for this Court not to apply the statute of

6    limitations to plaintiff’s claim.

7            X.       ORS 12.220 DOES NOT APPLY HERE

8            Plaintiff next relies on ORS 12.220 to argue that her Complaint is timely. Complaint, ¶ 9.

9    This is an Oregon statute that does not apply here for the reasons set forth above.

10           XI.      EQUITABLE TOLLING DOES NOT APPLY HERE

11           Finally, Plaintiff argues that equitable tolling applies to save her claim from Defendant’s

12   limitations defense. Complaint, ¶ 10. This is a diversity case, so Washington substantive law

13   applies to the question of whether Plaintiff is entitled to equitable tolling. G & G Prods. LLC v.

14   Rusic, 902 F.3d 940, 946 (9th Cir. 2018) (“Because our jurisdiction rests on the parties’ diversity

15   of citizenship, we apply substantive state law, including state law regarding statutes of

16   limitations and tolling.”). See also Mayes v. Leipziger, 729 F.2d 605, 608 (9th Cir. 1984)

17   (applying California’s law regarding equitable tolling in a diversity action); Houston v. Sheration

18   Centro, CIV.05-3092-CL, 2007 WL 2492370, at *3 (D. Or. Aug. 24, 2007) (looking to Oregon

19   law in a diversity case regarding tolling of the statute of limitations, including equitable tolling).

20   ///

21   ///

22   ///

23   ///

24   ///

25   ///
      DEFENDANT’S MOTION FOR SUMARY JUDGMENT                                                   DAVIS ROTHWELL
                                                                                           EARLE & XÓCHIHUA, P.C.
      (3:20-cv-05643-BHS)                                                                200 SW MARKET ST, SUITE 1800
      Page 13                                                                               PORTLAND, OREGON 97201
                                                                                        T (503) 222-4422 F (503) 222-4428
      L:\91\WALLACE\PLEADING\USDC - WEST. WASHINGTON\MOTION for SUMMARY JUDGMENT.docx
              Case 3:20-cv-05643-BHS Document 34 Filed 07/31/20 Page 14 of 17

 1           This Court is well aware of Washington law regarding equitable tolling.

 2                    The doctrine of equitable tolling prevents a defendant from
                      asserting the statute of limitations when a defendant's actions have
3                     fraudulently, deceptively or in bad faith induced plaintiff to delay
                      commencing suit until the applicable statute of limitations has
4                     expired. Del Guzzi Constr. Co., Inc. v. Global Northwest Ltd., Inc.,
                      105 Wash.2d 878, 719 P.2d 120 (1986). For the doctrine of
5                     equitable tolling to be applicable, a defendant must have actively
                      concealed or misrepresented facts, or otherwise interposed a
6                     hindrance or impediment that prevented plaintiff from discovering
                      or suing on the claim. Wood v. Gibbons, 38 Wash.App. 343, 685
7                     P.2d 619, review denied, 103 Wash.2d 1009 (1984). In addition, a
                      defendant is not equitably estopped from raising a statute of
8                     limitations defense when the plaintiff had actual notice of the facts
                      giving rise to a claim in sufficient time for the plaintiff to
9                     commence an action before the expiration of the statute period.
                      Helgeson v. City of Marysville, 75 Wash.App. 174, 881 P.2d 1042
10                    (1994).

11   Carney v. Warner, C08-5653BHS, 2010 WL 724669, at *6 (W.D. Wash. Feb. 26, 2010)

12           The Eastern District of Washington recently summarized Washington law regarding

13   equitable tolling:

14                    In Washington, courts may apply the doctrine of equitable tolling
                      to allow a claim to proceed “when justice requires.” Trotzer v. Vig,
15                    149 Wash.App. 594, 606-07 (2009). However, courts should apply
                      this doctrine “only sparingly.” Id. “The one who asserts the
16                    doctrine of equitable tolling has the burden of proving each of the
                      predicates for application of the doctrine.” Id. at 607. “The
17                    predicates for equitable tolling are bad faith, deception, or false
                      assurances by the defendant and the exercise of diligence by the
18                    plaintiff.” Id. (quoting Millay v. Cam, 135 Wash.2d 193, 206
                      (1998)).
19

20   Hawkins v. Douglas Cty., 2:15-CV-0283-TOR, 2016 WL 347684, at *9 (E.D. Wash. Jan. 28,

21   2016). See also In re Bonds, 165 Wn.2d 135, 142, 196 P.3d 672, 676 (2008) (equitable tolling

22   not available where did not demonstrate that defendant acted in bad faith, deceptively or with

23   false assurances); Douchette v. Bethel Sch. Dist. No. 403, 117 Wash.2d 805, 812, 818 P.2d 1362

24   (1991) (“In the absence of bad faith on the part of the defendant and reasonable diligence on the

25   part of the plaintiff, equity cannot be invoked.”). Here, there is no evidence whatsoever of
      DEFENDANT’S MOTION FOR SUMARY JUDGMENT                                                   DAVIS ROTHWELL
                                                                                           EARLE & XÓCHIHUA, P.C.
      (3:20-cv-05643-BHS)                                                                200 SW MARKET ST, SUITE 1800
      Page 14                                                                               PORTLAND, OREGON 97201
                                                                                        T (503) 222-4422 F (503) 222-4428
      L:\91\WALLACE\PLEADING\USDC - WEST. WASHINGTON\MOTION for SUMMARY JUDGMENT.docx
              Case 3:20-cv-05643-BHS Document 34 Filed 07/31/20 Page 15 of 17

 1   anything even close to bad faith, deception or false assurances from Defendant. To the contrary,

 2   from the time Plaintiff improperly commenced her lawsuit against defendant in the Oregon

3    circuit court, defense counsel repeatedly told Plaintiff’s counsel that the matter belongs in

4    Washington. See Declaration of Jonathan Henderson, filed herewith. This conversation began

5    during conferral on Defendant’s motion to dismiss the Oregon state court action for lack of

6    personal jurisdiction, and continued all through the case, even before Plaintiff commenced this

7    lawsuit in the Oregon federal district court. Id. Plaintiff’s counsel rebuffed defense counsel at

8    every turn and simply stated that he did not want to litigate this case in Washington. Id.

9            Before Plaintiff filed this lawsuit in the Oregon Federal District Court, counsel for

10   Plaintiff and Defendant conferred on the issues of personal jurisdiction and the statute of

11   limitations. Defendant’s counsel told Plaintiff’s counsel that the Oregon Federal District Court

12   lacked personal jurisdiction for the same reasons the Oregon state courts lacked jurisdiction.

13   Defendant’s counsel also told Plaintiff’s counsel that the suit was now time barred under the

14   applicable Washington law. Notwithstanding this conferral that made it clear that Defendant

15   would be asserting a limitations defense, Plaintiff still waited three months following entry of the

16   amended judgment in the Multnomah County Circuit Court to commence this lawsuit. This

17   demonstrates Plaintiff’s lack of diligence. If defense counsel indicates that he is going to assert a

18   limitations defense, a diligent plaintiff would file immediately.

19           There is nothing complex about this case that would require three months to prepare the

20   Complaint. Plaintiff’s Complaint is six pages long, with 19 paragraphs and a prayer. While it is

21   Defendant’s position that Plaintiff filed this lawsuit nearly two years too late, so it would have

22   been time barred even if Plaintiff filed the moment the supplemental judgment was entered in the

23   Oregon state court, the fact that Plaintiff still waited three months to file it when she knew that

24   Defendant intended to assert the statute of limitations as a defense indicates a lack of diligence.

25   ///
      DEFENDANT’S MOTION FOR SUMARY JUDGMENT                                                   DAVIS ROTHWELL
                                                                                           EARLE & XÓCHIHUA, P.C.
      (3:20-cv-05643-BHS)                                                                200 SW MARKET ST, SUITE 1800
      Page 15                                                                               PORTLAND, OREGON 97201
                                                                                        T (503) 222-4422 F (503) 222-4428
      L:\91\WALLACE\PLEADING\USDC - WEST. WASHINGTON\MOTION for SUMMARY JUDGMENT.docx
              Case 3:20-cv-05643-BHS Document 34 Filed 07/31/20 Page 16 of 17

 1           Courts have found that waiting three months to perform an act like filing or amending

 2   shows a lack of diligence. Gutz v. Johnson, 128 Wn. App. 901, 919, 117 P.3d 390, 399 (2005),

3    aff’d sub nom. Morin v. Burris, 160 Wn.2d 745, 161 P.3d 956 (2007) (waiting three months to

4    set aside a default judgment showed lack of diligence); Ha v. Signal Elec., Inc., 182 Wn. App.

5    436, 454, 332 P.3d 991, 999 (2014) (same); O2 Micro v. Monolithic Power Sys., 467 F.3d 1355,

6    1367 (Fed. Cir. 2006) (stating that three months was not diligent); Power Integrations, Inc. v.

7    Fairchild Semiconductor Int'l, 2013 WL 4604206, at *4 (N.D. Cal. Aug. 28, 2013) (two months

8    delay was not diligent); EON CorpIP Holdings LLC v. Aruba Networks, 2013 WL 6001179, at

9    *3 (N.D. Cal. Nov. 12, 2013) (three months not diligent); Potter Voice Techs., LLC v. Apple Inc.,

10   C 13-1710 CW, 2015 WL 13404106, at *2 (N.D. Cal. Mar. 20, 2015) (“Having waited over three

11   months since the stay was lifted to file the present motion, PVT has not demonstrated

12   diligence.”); Manriquez v. City of Phoenix, 654 Fed.Appx. 350, 351 (9th Cir. 2016) (finding that

13   plaintiffs failed to act diligently when they moved to amend three months after the identity of a

14   potential defendant became apparent); Sako v. Wells Fargo Bank, N.A., No. 14cv1034-GPC

15   (JMA), 2015 WL 5022326, at *2 (S.D. Cal. Aug. 24, 2015) (filing a motion to amend two

16   months after discovering the new facts did not constitute diligence); Bonneau v. SAP Am., Inc.,

17   No. C 03-5516 PJH, 2004 WL 2714406, at *1 (N.D. Cal. Nov. 29, 2004) (denying leave to

18   amend when plaintiff’s attorneys waited approximately three months to amend after plaintiff’s

19   deposition).

20           There is nothing that Plaintiff can point to that would establish the necessary predicates

21   for application of equitable tolling under Washington law. Defendant did not act in bad faith,

22   with deception, or offer Plaintiff false assurances. Defendant began telling Plaintiff that she

23   needed to file in Washington years ago, and many months before the statute of limitations

24   expired. And Plaintiff has not acted with diligence. Plaintiff simply neglected to refile her action

25   in Washington in a timely manner. Under those circumstances, equitable tolling is not warranted.
      DEFENDANT’S MOTION FOR SUMARY JUDGMENT                                                   DAVIS ROTHWELL
                                                                                           EARLE & XÓCHIHUA, P.C.
      (3:20-cv-05643-BHS)                                                                200 SW MARKET ST, SUITE 1800
      Page 16                                                                               PORTLAND, OREGON 97201
                                                                                        T (503) 222-4422 F (503) 222-4428
      L:\91\WALLACE\PLEADING\USDC - WEST. WASHINGTON\MOTION for SUMMARY JUDGMENT.docx
              Case 3:20-cv-05643-BHS Document 34 Filed 07/31/20 Page 17 of 17

 1   “Courts typically permit equitable tolling to occur only sparingly, and should not extend it to a

 2   ‘garden variety claim of excusable neglect.’” State v. Duvall, 86 Wn. App. 871, 875, 940 P.2d

3    671, 674 (1997). Here, at most, Plaintiff presents a garden variety claim of excusable neglect.

4    Equitable tolling does not apply, and Plaintiff’s claim is barred by the Washington statute of

5    limitations.

6            XII.     CONCLUSION

7            Plaintiff’s claim is barred on the face of the Complaint, and none of the theories Plaintiff

8    alleges to avoid Defendant’s limitations defense apply here. Washington law applies; Oregon

9    law does not, so Plaintiff’s reliance on Oregon statutes is misplaced. Washington’s tolling statute

10   does not apply because Defendant was served pursuant to the Hague Convention, and the

11   Washington Supreme Court has explicitly held that the tolling statute does not apply in this

12   situation. There was nothing barring Plaintiff from filing her lawsuit in this Court or in the

13   Washington state courts after the Oregon circuit court dismissed her lawsuit. She made a

14   strategic decision to appeal and pursue a dubious argument regarding personal jurisdiction, and

15   she made that strategic decision at her own peril. Finally, equitable tolling does not apply here

16   because Plaintiff cannot establish the necessary predicates for application of equitable tolling.

17   The Court should therefore grant Defendant’s motion and enter judgment in favor of Defendant.

18           DATED this 31st day of July, 2020.

19                                                                 DAVIS ROTHWELL
                                                                   EARLE & XÓCHIHUA P.C.
20
                                                                   s/Jonathan Henderson
21                                                                 ___________________________________
                                                                   Jonathan Henderson, WSBA No. 54263
22                                                                 Davis Rothwell Earle & Xóchihua PC
                                                                   200 SW Market St., Ste 1800
23                                                                 Portland OR 97201
                                                                   Tel: 503-222-4422
24                                                                 Fax: 503-222-4428
                                                                   Email: jhenderson@davisrothwell.com
25
      DEFENDANT’S MOTION FOR SUMARY JUDGMENT                                                   DAVIS ROTHWELL
                                                                                           EARLE & XÓCHIHUA, P.C.
      (3:20-cv-05643-BHS)                                                                200 SW MARKET ST, SUITE 1800
      Page 17                                                                               PORTLAND, OREGON 97201
                                                                                        T (503) 222-4422 F (503) 222-4428
      L:\91\WALLACE\PLEADING\USDC - WEST. WASHINGTON\MOTION for SUMMARY JUDGMENT.docx
